 

 

 

PILED

     

JUN 14 20g
CLER ,
EASTERN DIStHS ESC” ves
je
4 A ~
jy , fi if
ALG
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, casen6,1 9M 00129 BAM). +
Plaintiff, UNDER SEAL
v. ORDER SEALING COMPLAINT
DONAVEN ADKINS, aka WICC,

RYAN GINES, aka GUERO

DOUG GINES, aka DOUGIE FRESH
FLORENTINO GUTIERREZ aka GEEZY,
JESUS NUNEZ, aka DANIEL, aka
CACHORRO

MARIA NUNEZ,

LOUIS MOLINA,

ERNESTO ZIBRAY,

TIFFANY FELLER,

 

Defendants.
The United States having applied to this Court for a complaint'and arrest warrant in the above-
captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
prevent the destruction of evidence and flight of the targets of the investigation,
IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall

be filed with this Court under seal and not be disclosed pending further order of this court.

os Mh, ebb.

HONORABLE BARBAR# é MCAULIFFE
U.S. MAGISTRATE JUD -

Order Sealing Complaint and Arrest Warrant

 
